Pearson, J.
Revised Statutes, ch. 113, sec. 4, when a surety pays the debt of his principal, the claim of the surety against the personal representative of the principal, shall have the same priority against the assets as belonged to the demand of the creditor. In this case, the defendant, as surety of Causey, had paid a judgment rendered against Causey, to which the defendant had become surety for the stay of execution. The defendant clearly had a right to retain by force of the above statute. The fact that the money was paid by the surety before the death of the principal makes no difference. The case falls both within *302the words of the statute, which are very guarded, and the evil which it was intended to remedy.
PeR CuRIAM. Judgment affirmed.